DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/21 has been entered.
Status of the Claims
	This office action is submitted in response to the RCE filed on 7/6/21.
	Claims 1, 3-4, 7, 10, 13-14, and 17 have been amended.
	Claims 6, 9, 12, and 16 have been cancelled.
	Therefore, claims 1-5, 7-8, 10-11, 13-15, and 17 are currently pending, and have been examined.
	Examiner notes the previous withdrawal of prior art on 1/22/21.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-8, 10-11, 13-15, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural 
Independent claim 1 describes a process comprising: generating decay curves based on sold products and services, receiving an offer recommendation request to sell a product, identifying a category decay curve associated with a category for the recommendation request, identifying a decay curve associated with the seller of the product, generating a recommendation based on the category curve, generating a recommendation based on the seller curve, generating a “blended” price recommendation using the two decay curve recommendations, and submitting the blended offer price recommendation to a user to purchase the product.  Independent claims 4, 7, 10, and 14 describe a process comprising: receiving an offer command to sell a product, generating a recommendation based on a category decay curve associated with the listing category, generating a recommendation based on a seller decay curve, generating a “blended” price recommendation using the two decay curve recommendations, and submitting one of the recommendations to a user to purchase the product.  As such, the invention is directed to various ineligible abstract ideas, such as: collecting data, analyzing the data, and providing results of the data collection and analysis; tailoring content based on information about a user; and organizing information through mathematical correlations.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
functional elements that are associated with the judicial exception, including: storing and maintaining decay curves and listings associated with categories.  Examiner understands these limitations to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
The aforementioned claims also recite additional technical elements including a “server” for performing the method, a “database” for storing decay curves, a “non-transitory computer-readable device” for storing executable instructions, and a “processor” for executing the method. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.

Therefore, claims 1-5, 7-8, 10-11, 13-15, and 17 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Response to Arguments
	Applicant’s arguments regarding the sufficiency of the claims under 35 USC 101 remain unpersuasive.  
First, Applicant argues that claims are integrated into a practical application because the invention allegedly “generates and determines the blended offer based on the specific order of the steps and temporal factors.”  Whether or not this is true (which Examiner does not concede), it does not rise to the level of improving the functioning of a computer or a technical field, applying the judicial exception in the treatment or prophylaxis of a disease, applying the judicial exception with a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, or applying the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a computer server). 
business improvement rather than an improvement to a technological or technical field.  Furthermore, Applicant has not provided any evidence that the programming related to their “improvement” would entail anything atypical from conventional programming.  And, as the Federal Circuit clearly stated, “after Alice, there can remain no doubt:  recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”  DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1256 (Fed. Cir. 2014). 
Furthermore, there is no indication in the Specification that any technologically novel or inventive hardware is required to perform the method. See Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016); see also Enfish, 822 F.3d. at 1336 (focusing on whether the claim is “an improvement to [the] computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity”).  Simply put, “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2359); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with Elec. Power Grp., 830 F.3d at 1354.
Next, notwithstanding Applicant’s repeated arguments to the contrary, the process of storing and maintaining the curves represents extrasolution activity that is well-understood, routine, and conventional.  As noted above, pursuant to the requirement under Berkheimer, the additional element of storing and maintaining the curves is deemed to be well-understood, routine, and conventional pursuant to court decisions cited in MPEP 2106.05.  As such, Versata and OIP Techs are cited only to address this single additional element.
Next, Applicant re-alleges that the claims are eligible pursuant to the holdings in Amdocs and McRO.  Examiner disagrees.  
The claims in McRO were drawn to the creation of something physical – namely, the complex methodology of displaying “lip synchronization and facial expressions” of animated characters on screens for viewing by human eyes. Id. At 1313.  The claimed improvement was to how the physical display operated to produce better quality images, unlike Applicant’s invention, which is directed to an improvement in providing recommendations based on decay curves with no improved display mechanism.  In its ruling, the Federal Circuit noted that the claims did not simply disclose an automated task previously performed by humans, but instead recited a new computerized process that was not previously used by animators.  In reaching this conclusion, the court looked to the pleadings to determine if the parties provided any evidence as to whether or not McRO at 24).  Conversely, the Plaintiffs substantiated their position by providing specific evidence that the method described in the claims was not previously used by animators, and that their process was distinguishable because it used “a combined order of specific rules that renders information into a specific format that is then used and applied to create desired results.” (McRO at 25).
Therefore, notwithstanding Applicant’s insistence to the contrary, the claims of the instant invention are not triggered by the holding in McRO, but rather disclose a number of abstract ideas (as explained above) that are associated with generic computer technology.
In Amdocs, the Federal Circuit held the claim was patent eligible because the claim entailed an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows which previously required massive databases). Although the solution required generic components, the court adopted the district court’s interpretation of the claim term “enhance,” stating, it approved “reading the ‘in a distributed fashion’ and the ‘close to the source’ of network information requirements into the term ‘enhance, ’” and determined that “the claim’s enhancing limitation necessarily requires that these generic components operate in an unconventional manner to achieve an improvement in computer functionality” and that the “enhancing limitation depends not only upon the invention’s distributed architecture, Amdocs, 841 F.3d at 1300-01.
Here, there is no similar evidence that the architecture of the server, processor, database, or computer readable medium is comparable to the components in Amdocs or otherwise establishes that the connection or devices operate in an unconventional manner. Applicant contends that the claimed method is unconventional by “streamlining the processor’s analysis and cutting processing time in determining the most accurate offer based on maintained decay curves. However, Applicant does not establish how, as in Amdocs, “these generic components operate in an unconventional manner to achieve an improvement in computer functionality.” Rather, the components operate in their conventional capacities to receive, analyze, and display data.
For at least these reasons, the rejection under 35 USC 101 is sustained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681